Citation Nr: 0203423	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  96-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation in excess of 10 percent rating for residuals 
of cerebral concussion.

2. Evaluation in excess of 30 percent for adjustment disorder 
with mixed anxiety and depressed mood and residuals of a 
cerebral concussion since November 7, 1996.

3.  Entitlement to a compensable evaluation for residuals of 
left ear injury prior to March 20, 1996.

4.  Evaluation in excess of 10 percent for residuals of left 
ear injury since March 20, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to January 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for cerebral concussion with 
headaches and vertigo as well as service connection for 
residuals of left ear injury, and assigned initial ratings of 
10 percent and 0 percent respectively.  A January 1996 RO 
decision assigned a January 30, 1982 effective date for the 
10 percent award for residuals of cerebral concussion.  In a 
May 1996 decision, the RO granted a 10 percent rating for 
residuals of left ear injury effective to March 20, 1996.  In 
July 1997, the veteran testified at a personal hearing held 
at the RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 1991).  The Board 
remanded these claims in December 1997.

Thereafter, the St. Petersburg, Florida RO assumed 
jurisdiction over the claims on appeal.  In a June 2001 
decision, the RO determined that the veteran's diagnosis of 
adjustment disorder with mixed anxiety and depressed mood was 
part and parcel of the service connected residuals of 
cerebral concussion.  At that time, the RO assigned a 30 
percent rating for "adjustment disorder with mixed anxiety 
and depressed mood to be rated with residuals of cerebral 
concussion" effective on November 7, 1996.  It is noted that 
the issues on appeal have been rephrased to reflect that 
these are initial rating claims.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).

The Board notes that the veteran's representative has raised 
the issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of cerebral concussion have been 
manifested by subjective complaints of headache, tinnitus, 
vertigo and insomnia since 1982.

2.  From January 1982 to November 7, 1996, psychiatric 
symptoms were manifested by emotional tension and anxiety 
productive of mild social and industrial impairment.  

3.  Since November 7, 1996, the veteran's adjustment disorder 
with anxiety and depressed mood has been primarily manifested 
by blunted affect, mild anxiety and depression, long-term 
memory impairment and concentration difficulty; his symptoms 
have resulted in no more than definite social and industrial 
impairment.

4.  The veteran's residuals of left ear disability have been 
manifested by recurrent, suppurative process since 1982.


CONCLUSIONS OF LAW

1.  The veteran is entitled to a separate 10 percent rating 
for residuals of cerebral concussion effective January 30, 
1982.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.400(o)(2); 4.124a, Diagnostic Code 8045 (2001).

2.  The criteria for a 10 percent evaluation, but no higher, 
for adjustment disorder with anxiety and depressed mood, 
during the time period from January 30, 1982 to November 7, 
1996, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1982-1996); 
VAOPGCPREC 9-93 (Nov. 9, 1993); VAOPGCPREC 3-2000 (Apr. 10, 
2000).

3.  The criteria for an evaluation in excess of the 30 
percent rating in effect for adjustment disorder with anxiety 
and depressed mood have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1982-
1996); 38 C.F.R. § 4.130, Diagnostic Code 9440 (1996-2001); 
VAOPGCPREC 9-93 (Nov. 9, 1993); VAOPGCPREC 3-2000 (Apr. 10, 
2000).

4.  The criteria for a 10 percent evaluation for residuals of 
left ear injury, during the time period from January 30, 1982 
to March 19, 1996, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1982-1999).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals of left ear injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Codes 6200, 6204, 8405 (1982-1999); 38 C.F.R. §§ 4.14, 4.87, 
Diagnostic Codes 6200, 6204, 8405 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claims on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying higher initial evaluations.  Pursuant to 
a Board remand order dated in December 1997, the RO obtained 
all available treatment records identified by the veteran as 
relevant to his claim on appeal.  Neither the veteran nor his 
representative has identified any further development 
necessary to adjudicate these claims, and the record does not 
suggest the existence of any additional information or 
evidence necessary to substantiate the veteran's claims.  The 
Board therefore finds that the case has been fully developed, 
proper notice has been issued, and that there are no 
outstanding requests for any further relevant and probative 
information.  As such, the Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating his claims.

II.  Factual Summary

The record reflects that the veteran was struck by a motor 
vehicle while walking on a roadway in January 1981.  His 
injuries included a skull fracture and post-concussion 
syndrome.  He was treated for numerous symptoms which 
included headaches, dizziness, fatigue and left ear pain with 
serous discharge.  His diagnoses included concussion, 
labyrinthitis and mixed character disorder.  He filed his 
service connection claims by means of an Application for 
Compensation or Pension received on November 1, 1982.

On his initial VA examination, dated in December 1982, the 
veteran primarily complained of left ear pain, loss of 
hearing, headaches, depression, dizzy spells and fatigue.  A 
physical examination of the left ear was significant only for 
a depressed area anterior to the umbo.  His neurological 
examination was unremarkable, and an x-ray examination of the 
skull revealed no abnormalities.  A psychiatric examination 
indicated a diagnosis of moderate depressive reaction 
secondary to physical injuries.  A May 1983 RO decision 
determined that the veteran's injuries were not incurred in 
line of duty.

By means of an Application for Compensation or Pension 
received in November 17, 1992, the veteran reopened his claim 
for service connection for residuals of cerebral concussion 
and left ear injury.  An August 1993 RO decision reversed the 
prior in line of duty determination on the basis of clear and 
unmistakable error.  

A VA examination in November 1993 revealed the veteran's 
continued complaints of earaches, headaches, dizziness and 
nausea.  His vertigo symptoms were associated with sudden 
head movements or attempting to work overhead.  His ear, nose 
and throat (ENT) examination revealed an unusual-appearing 
left tympanic membrane with an apparent fold of skin in the 
superior portion of the tympanic membrane.  He complained of 
clear fluid leakage from the left ear, but there was no 
evidence of perforation of the tympanic membrane or ear 
canal.  There was no obvious evidence of fistulas.  His 
complaints suggested a low-grade nystagmus consistent with 
chronic positional vertigo likely secondary to his head 
injury.  He was given a diagnosis of history of chronic 
vertigo which was more likely benign paroxysmal positional 
vertigo.

The veteran's mental status examination revealed that he was 
oriented in all spheres and alert.  There was mild anxiety.  
He was not depressed or psychotic.  There was no slurred 
speech.  His cerebellum showed good, rapid alternating 
movements.  He showed good finger to nose coordination 
testing.  His reflexes were 2+ and symmetrical.  His sensory 
was intact with the exception of a slight decrease in 
sensation in the area of a previous tibia fracture.  His 
motor showed good strength throughout.  There was no pronator 
drift.  His cranial nerves 2-12 were intact.  He was given a 
diagnosis of status post concussion with residuals of 
dizziness and headaches.

In a rating decision dated in December 1993, the RO granted 
service connection for residuals of cerebral concussion with 
headaches and vertigo, and assigned an initial 10 percent 
evaluation.  The RO also granted service connection for 
residuals of left ear injury, and assigned an initial non-
compensable evaluation.  The effective date was originally 
assigned as November 17, 1992.

On VA examination, dated in June 1994, the veteran reported 
daily headaches, lasting all day, which he described as a 
sharp, steady and sometimes throbbing pain on the left side 
of his head.  He also complained of episodes of dizziness, 
light-headedness and left ear pain.  A physical examination 
of the left ear revealed obscured landmarks of the tympanic 
membranes without any external ear canal discharge.  On 
neurologic examination, his gait and station were within 
normal limits.  He used both hands.  His cranial nerves 
revealed the following:  II vision within normal limits; III, 
IV and XI were intact to all extraocular movement; X and XII 
were intact to facial muscle strength testing; IX, X, XI, and 
XII voice, gag and swallow were within normal limits; facial 
sensory testing was intact to light touch; trapezii and 
sternocleidomastoid strength was within normal limits; and a 
tongue that was midline without deviation.  His motor systems 
showed no asymmetry, involuntary movements, weakness or 
atrophy.  His muscle tone was within normal limits.  There 
was some muscle mass loss in the medial aspect of his left 
leg at the mid calf with a decreased sensation to light touch 
and pin prick in that area.  The rest of his sensory 
examination was intact to light touch and pinprick.  His 
coordination was intact on finger-to-nose testing.  He was 
given diagnoses of cerebral concussion with history of closed 
head injury, opposed concussion headaches, and status post 
injury to the left ear with left ear pain and high frequency 
hearing loss.

In a rating decision dated in January 1996, the RO continued 
the 10 percent rating and 0 percent ratings for residuals of 
cerebral concussion with headaches and vertigo, and residuals 
of left ear injury, respectively.  However, the RO granted an 
earlier effective date of award for both disabilities to 
January 30, 1982.

Clinical records from Mark A. Lizak, M.D., dated in March 
1996, noted the veteran's history of intermittently 
progressive left ear problems with left temporal headache.  
He also had symptoms of intermittent dizziness, whirling, 
lightheaded spells, left tinnitus and anterior rhinorrhea.  A 
physical examination of the left ear revealed a severely 
retracted tympanic membrane posterosuperiorly with severe 
erythema anteroinferiorly and limited mobility with otoscopy.  
His cranial nerves 3-12 were grossly intact.  He was given 
diagnoses of Eustachian tube dysfunction, post-traumatic 
headaches, giddiness and dizziness. 

In a rating decision dated in May 1996, the RO granted a 10 
percent rating for residuals of left ear injury effective to 
March 20, 1996.

Subsequent clinical records from Dr. Lizak reveals that the 
veteran underwent a vestibular function test in July 1996.  
The results indicated an impression of spontaneous positional 
nystagmus evident of vestibular dysfunction, but the site of 
lesion was not indicated.  A computerized tomography (CT) 
scan showed minimal cognitive environmental stimulation 
(CES).  A December 1996 evaluation by C. Daniel Hall, M.D., 
noted complaints of "bubbling sounds" in the region of the 
left ear and upper face with "crackling" pain on the left 
side of the head which were suggestive of a CSF 
(cerebrospinal fluid) leak.  However, a CT scan of the skull 
base and temporal bone to rule out a CSF leak was 
unremarkable.  

In July 1997, the veteran appeared and testified at a 
personal hearing held at the RO before the undersigned.  He 
reported symptoms of head ringing, constant splitting 
headaches and balance problems which affected his ability to 
function.  His left ear symptoms included pains with 
swelling, bleeding and drainage which occurred one to two 
times per month. 

The veteran's VA clinical records next include a neurological 
consultation in October 1997 for his symptoms of dizziness 
and throbbing headaches with nausea and blurred vision.  His 
treatment consisted of Midrin, Fiorinal and Elavil.  A CT 
scan of the head was within normal limits and showed no 
evidence of intra-cranial masses.  An extensive February 1998 
psychology consultation resulted in the following 
conclusions:

Test results suggest some minimal neuropsych 
residuals from the TBI (traumatic brain 
injury).  Cognitively the patient is relatively 
intact.  Emotionally the patient acknowledges 
only health related problems and denies common 
shortcomings.  The results indicate that he is 
satisfied with himself and sees little need for 
changes in his behavior.  The results do not 
indicate the need for anything more than 
standard precautions in his care.  Customary 
and standard treatment for headaches is 
advised.  No need for any additional 
psychological interventions at this time.  DX 
(diagnosis):  Headaches.

A May 1998 electromyography (ENG) examination revealed 
abnormal findings, to include findings suggestive of CNS 
(central nervous system) and peripheral disorders.  An 
otoscopy examination was deemed normal (nl).  In June 1998, 
he was given an assessment of post-traumatic, vascular type 
headaches.  A November 1998 clinical record indicated an 
assessment of chronic vertigo.  

On VA psychiatric examination, dated in December 1998, the 
veteran reported symptoms of insomnia, recent weight gain, 
concentration difficulty, lack of energy, chronic tiredness, 
disorganized thinking with occasional incoherent or slurred 
speech, and psychomotor retardation.  On mental status 
examination, he presented with posture, gait, manners and 
hygiene which were within normal limits.  He was pleasant and 
cooperative.  He appeared mildly depressed.  No involuntary 
movements were noted.  He was alert and oriented to person, 
time, place and situation.  His motor activity was slowed, 
but there was no evidence of psychomotorhyperactivity or 
retardation.  His degree of autonomy and impulse control was 
average.  He had no tendency to exaggerate or minimize 
symptoms.  He spoke spontaneously in an uninhibited and 
unblocked manner.  His speech was at normal rate, tone and 
pitch, and was noncircumstancial and well organized.  He 
denied auditory hallucinations, but reported seeing blotches 
all day long due to migraine headaches.  There was no 
evidence of delusions, persecutions, obsessions, thought 
control by other people, unusual powers, feelings of 
worthlessness or suicidal or homicidal ideations.  His affect 
was flat to blunt.  There was no evidence of depression, 
elation, anger, anxiety, suspicion, over-friendliness, 
fearfulness, hysteria, obsessive compulsive patterns or 
conversion reactions.  His cognition was average with 
diminished ability to concentrate as a result of his daily 
headaches and head trauma.  He was given a diagnosis of 
organic brain syndrome not otherwise specified, and assigned 
a Global Assessment Functioning (GAF) score of 50.

A December 1998 VA neurology examination revealed 
unremarkable findings regarding his mental status.  There was 
a moderately severe tenderness at the left infraauricular and 
left mid and lateral suboccipital areas and left 
supratrochlear and supraorbital nerve origins.  There was a 
mild hearing loss on the left when compared to the right with 
shifting Weber's test to the left.  The rest of his general 
physical and neurological examinations, to include cranial 
nerves II-XII, motor, deep tendon reflexes, sensory 
examination, cerebral examination and gait, were all within 
normal limits.  He was given diagnoses which included 
chronic, severe temporo-occipital headaches with tinnitus on 
the left, left supratrochlear and supraorbital neuralgia, and 
mild memory deficit primarily affecting long-term memory.  It 
was noted that the veteran did not manifest a CSF leak.  An 
addendum noted additional diagnoses of vertigo tinnitus and 
residual of left ear injury.

The veteran's VA clinical records next include a report that 
he incurred several musculoskeletal injuries due to a falling 
injury in April 2000.  He reportedly fell from a tree in 
which he tied himself with a waist rope in order to cut tree 
branches.  He further reported very severe and frequent 
headaches associated with nausea and dry heaving.

The veteran underwent an additional VA mental disorders 
examination in May 2001 which included review of his claims 
folder.  At that time, he reported daily migraines, dizziness 
which mostly occurred in the morning, left earaches and 
tinnitus, and several other somatic complaints.  He also 
reported sleep disturbance with an inability to sustain any 
regular attendance on a job other than performing odd jobs 
and house painting.  On mental status examination, he 
presented with adequate grooming but somewhat unkempt 
clothing.  His affect was mostly flat but he was able to 
smile once or twice.  He maintained good eye contact.  His 
speech was monotone with spontaneity only when speaking of 
his interest in animals.  He exhibited minor tearfulness.  He 
was alert and oriented to person, place and time.  His 
attention and concentration were unimpaired.  His long-term 
memory was somewhat poor.  His discussion of current events 
was limited to the weather.  He demonstrated the ability for 
abstract thought.  His fund of knowledge was fair and 
suggested average intellectual functioning.  He was able to 
perform simple, mental calculations.  He denied visual and 
auditory hallucinations.  He also denied suicidal or 
homicidal ideation or intent.  There was no evidence of 
thought disorder.  His insight into his problems was fair.  
His social judgment was good.  He was given a diagnosis of 
adjustment disorder with mixed anxiety and depressed mood.  
He was also given a GAF score of 62 which, according to the 
examiner, represented mild symptoms of depression and anxiety 
which affected his psychological well-being and his physical 
problems.  It was noted that the veteran was not working due 
to his physical problems, and that he was competent to manage 
his financial affairs.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Residuals of brain trauma

During the time period from January 30, 1982 to November 7, 
1996, the veteran was in receipt of a 10 percent rating for 
brain disease due to trauma under Diagnostic Code 8045.  This 
rating represented the manifestations of purely subjective 
complaints, such as headache, dizziness, insomnia, etc., 
which were recognized as symptomatic of brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1982-1996).  The 
criteria specifically stated that such disability "will be 
rated 10 percent and no more under diagnostic code 9304."  
It further stated:

This 10 percent rating will not be combined 
with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent 
for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

In a June 2001 rating decision, the RO combined the 
disability rating for residuals of cerebral concussion with a 
separately diagnosed neuropsychiatric disorder, and assigned 
a 30 percent rating for "adjustment disorder with anxiety 
and depressed mood (previously diagnosed as residuals of 
cerebral concussion" under Diagnostic Code "8045-9440."  
The Board is of the opinion that these two disabilities must 
be separately rated.  In this respect, a 30 percent rating 
for adjustment disorder under Diagnostic Code 9044 fails to 
provide the veteran compensation for the symptoms of 
headache, dizziness, tinnitus and insomnia which are 
recognized as resulting from brain trauma under Diagnostic 
Code 8045.  Cf. 38 C.F.R. § 4.130, Diagnostic Code 9044 
(2001).  See generally Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate schedular evaluations must be applied where 
applicable diagnostic codes apply to different manifestations 
of the same disability).

Accordingly, the Board finds that the veteran is entitled to 
a separate 10 percent rating for his residuals of brain 
trauma under Diagnostic Code 8045.  The evidence clearly 
establishes that the 10 percent criteria have been satisfied 
effective from January 30, 1982 and that the 10 percent 
rating must be continued through the present.  38 C.F.R. 
§ 3.400(o)(2) (2001).  The evidence also clearly establishes 
that the 10 percent rating is the maximum allowable 
compensation available in this case as the veteran does not 
hold a diagnosis of multi-infarct dementia associated with 
brain trauma.  The evidence is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 4.3 (2001).

B.  Adjustment disorder

The evidence in this case reveals in-service treatment for 
mixed character disorder with a diagnosis of moderate 
depressive reaction immediately following the veteran's 
discharge from service.  The veteran is in receipt of a 30 
percent rating for adjustment disorder with anxiety and 
depressed mood under Diagnostic Code 9440 effective on 
November 7, 1996.  In accord with the RO's June 2001 
determination and the analysis above, the service connection 
award is effective to January 30, 1982 but a separate rating 
has not been assigned.  This is essentially an initial rating 
claim with a staged rating in effect.  Fenderson, 12 Vet. 
App. 119 (1999).  Accordingly, it must be determined whether 
the psychiatric disability meets the criteria for a 
compensable evaluation from January 30, 1982 to November 7, 
1996.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  On November 7, 1996, new regulations became 
effective with respect to the criteria to be considered in 
mental disorder cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  Prior to the effective date of the new regulations, 
the veteran's initial rating may only be evaluated under the 
older version of Diagnostic Code 9405 which is the analogous 
counterpart to the current Diagnostic Code 9440.  VAOPGCPREC 
3-2000 (April 10, 2000).  However, from and after the 
effective date of amendment, the Board must consider both the 
old and the new criteria and apply the version most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
38 U.S.C.A. § 5110(g) (West 1991).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing DSM- IV.  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2001).  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
is social, occupational, or school functioning (e.g., 
occasional truancy, or theft within household), but generally 
functioning pretty well, has some meaningful relationships."

1.  Time period prior to November 7, 1996

Prior to November 7, 1996, a 10 percent rating for an 
adjustment disorder was warranted for a finding of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1982-1996).  A 30 percent rating was 
warranted for definite impairment in the ability to maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce "definite" industrial impairment.  In order to 
warrant a 50 percent rating, there must be considerable 
impairment of social relationships and considerable 
industrial impairment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the 30 percent rating criteria in 
38 C.F.R. § 4.132 was "qualitative" in nature, whereas the 
other terms used in the rating schedule were "quantitative" 
in nature.  In that decision, the Court invited the Board to 
"construe" the term definite in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC Op. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  The Board further notes 
that an examiner's classification of disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but rather the determination of 
disability was to be based on the report and the analysis of 
the symptomatology and the full consideration of the whole 
history.  38 C.F.R. § 4.130 (1982-1996).

The evidence of record prior to November 7, 1996 includes a 
diagnosis of moderate depressive reaction on VA examination 
in December 1982 and a finding of mild anxiety on VA 
examination in November 1993.  Otherwise, the clinical 
evidence of record shows no treatment for psychiatric 
disability nor clinical findings suggestive of any 
psychiatric impairment other the stated depression and 
anxiety.  Such evidence is indicative of mild social and 
industrial impairment, but certainly, not more than mild.

Accordingly, the Board finds that the veteran is entitled to 
a 10 percent rating for his service connected adjustment 
disorder with mixed anxiety and depressed mood for the time 
period from January 30 to November 7, 1996.  By definition, 
however, the preponderance of the evidence weighs against a 
rating in excess of 10 percent prior to November 7, 1996.  
38 C.F.R. § 4.132, Diagnostic Code 9405 (1982-1996); 
VAOPGCPREC 9-93 (Nov. 9, 1993).  There is no doubt to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.3 (2001).


2.  Time period subsequent to November 7, 1996

The veteran's 30 percent rating for his adjustment disorder 
with anxiety and depressed mood since November 7, 1996 is 
based upon revised regulatory criteria which became effective 
on that date.  38 C.F.R. § 4.130, Diagnostic Code 9440 (1996-
2001).  Under the current version of Diagnostic Code 9440, 
the 30 percent rating represents occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to depressed mood, anxiety, suspiciousness, panic attacks 
(weekly of less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran's mental status examination findings subsequent 
to November 7, 1996 have been significant for flattened 
affect and impairment of long-term memory with some 
subjective complaint of occasional speech impairment and 
concentration difficulty.  His mood has been described as 
evidencing "mild" anxiety and depression.  However, there 
is no evidence of panic attacks, impairment of short-term 
memory, impaired judgment and/or impaired abstract thinking.  
His speech and concentration difficulties do not appear to be 
significant in degree.  A December 1998 psychiatric 
assessment of his psychological, social and occupational 
functioning was consistent with "serious" symptoms or 
"serious" impairment in social, occupational, or school 
functioning (GAF 50) while a May 2001 assessment, which was 
based upon review of the claims folder, was consistent with 
"moderate symptoms or "moderate" difficulty in social, 
occupational or school functioning (GAF 62).

Based upon the above, the Board finds that the overall 
severity of the veteran's psychiatric disorder is no more 
than moderate in degree.  This finding is supported by his 
May 2001 VA psychiatric assessment of moderately impaired 
psychological, social and occupational functioning.  This 
assessment holds the greatest probative value in this case as 
it is based upon review of the claims folder and is 
consistent with the previous clinical findings of record.  
The finding of disability that is no more than moderate in 
degree is also supported by the fact that the veteran shows 
no impairment of short-term memory, judgment, abstract 
thinking, speech or insight of such significance to warrant 
consideration of a 50 percent rating under the regulatory 
criteria currently in effect.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (1996-2001).  Therefore, the preponderance of the 
evidence weighs against an evaluation in excess of 30 percent 
under the regulatory criteria currently in effect.

With consideration given to the regulatory criteria in effect 
prior to November 7, 1996, the veteran's clinical findings 
still fail to show social and industrial inadaptability that 
could be characterized as more than definite.  The symptoms 
reported simply do not support such a finding; accordingly, a 
50 percent rating under the criteria in effect prior to 
November 7, 1996 is not warranted.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996-2001).  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.3 (2001).

C.  Residuals of left ear injury

In a decision dated in May 1996, the RO granted a 10 percent 
rating for residuals of left ear injury effective to March 
20, 1996.  This finding was based upon a March 20, 1996 
treatment record by Dr. Lizak which noted the veteran's 
history of suppuration three weeks previously with 
examination findings consisting of severe erythema in the 
tympanic membrane area.  A review of the record, however, 
reveals the veteran's report of left ear suppuration since 
his separation from service.  He testified in 1997 that his 
suppuration process had been occurring on a bi-weekly basis.  
The Board notes that the veteran is entirely competent to 
describe his suppurative process as well as his frequency of 
symptoms.  His lay history was essentially accepted by the RO 
to assign the 10 percent rating in its May 1996 decision, and 
the Board finds no rational basis within which to reject his 
lay history provided to numerous examiners since his 
discharge from service.  The Board, therefore, finds that the 
veteran is entitled to a 10 percent rating for residuals of 
left ear injury under Diagnostic Code 6200 for the entire 
appeal period.  This 10 percent rating is the maximum 
allowable rating under this diagnostic code.  The Board also 
notes that, on the facts of this case, the regulatory changes 
pertaining to evaluation of ear diseases during the appeal 
period have had no substantive effect regarding the criteria 
and application of Diagnostic Code 6200.  See 64 Fed. Reg. 
25202-25210 (1999) codified at 38 C.F.R. §§ 4.85-4.87 (1999).

In an Informal Presentation received in December 2001, the 
veteran's representative argued that the veteran is entitled 
to a separate evaluation for labyrinthitis under Diagnostic 
Code 6204.  Labyrinthitis is defined as "inflammation of the 
labyrinth of the internal ear," see Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1991), which is ratable based on findings 
of dizziness, staggering and tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1982-1999) (a 10 percent rating is 
warranted for chronic, moderate labyrinthitis with tinnitus 
and occasional dizziness; a 20 percent rating is warranted 
for severe labyrinthitis with tinnitus, dizziness and 
occasional staggering); 38 C.F.R. § 4.87, Diagnostic Code 
6204 (2001) (a 10 percent rating is warranted for peripheral 
vestibular disorder manifested by occasional dizziness; a 20 
percent rating is warranted for peripheral vestibular 
disorder with dizziness and occasional staggering).

In this case, the veteran has been diagnosed with 
labyrinthitis, vertigo and vestibular dysfunction.  The NOTE 
section following the old and new versions of Diagnostic 
Codes 6200 and 6204 plainly require that suppuration and 
labyrinthitis be rated separately and then combined.  Id.  
However, the veteran is already in receipt of a 10 percent 
rating for his symptomatic manifestations of brain trauma, to 
include dizziness and tinnitus, under Diagnostic Code 8045.  
Any further compensation for such symptoms would be 
duplicative and violate the anti-pyramiding provisions of 
38 C.F.R. § 4.14.  On this basis, the Board declines 
consideration of a separate rating for his peripheral 
vestibular disorder under Diagnostic Code 6204.

In the absence of objective evidence demonstrating staggering 
due to labyrinthitis or peripheral vestibular disorder, the 
Board has no basis to consider whether a higher evaluation 
would be obtainable by redesignating the rating from 
Diagnostic Code 8405 to Diagnostic Code 6204.  The Board also 
finds no basis for consideration of a rating in excess of 10 
percent for the veteran's residuals of left ear injury as his 
hearing loss has been assigned a separate rating, and all 
left ear symptoms have been accounted for in his schedular 
ratings.  There is no doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 
(2001).
D. Extraschedular consideration

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).


ORDER

Residuals of cerebral concussion, effective to January 30, 
1982 are 10 percent disabling from January 30, 1982 through 
the present; to this extent the appeal is granted subject to 
the criteria which govern the payment of monetary awards.

A separate evaluation of 10 percent for adjustment disorder 
with anxiety and depressed mood, during the time period from 
January 30, 1982 to November 7, 1996, is granted, subject to 
the criteria which govern the payment of monetary awards.

An evaluation in excess of 30 percent for adjustment disorder 
with anxiety and depressed mood, subsequent to November 7, 
1996, is denied.

A 10 percent evaluation for residuals of left ear injury, 
effective from January 30, 1982 to March 20, 1996, is granted 
subject to the criteria which govern the payment of monetary 
awards.

An evaluation in excess of 10 percent for residuals of left 
ear injury is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

